 

Exhibit 10.2

BURLINGTON STORES, INC.

 

 

 

2013 OMNIBUS INCENTIVE PLAN

 

(as amended and restated effective May 17, 2017)

 

 

ARTICLE I PURPOSE

 

The purpose of this BURLINGTON STORES, INC. 2013 Omnibus Incentive Plan is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Individuals cash and
stock-based incentives in order to attract, retain and reward such individuals
and strengthen the mutuality of interests between such individuals and the
Company’s stockholders. The Plan is effective as of the date set forth in
Article XV.

 

 

ARTICLE II DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1 “Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in

which the Company or any of its Affiliates has a material equity interest and
which is designated as an “Affiliate” by resolution of the Committee; provided
that, unless otherwise determined by the Committee, the Common Stock subject to
any Award constitutes “service recipient stock” for purposes of Section 409A of
the Code or otherwise does not subject the Award to Section 409A of the Code.

 

2.2 “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Award,
Other Stock-Based Award or Other Cash-Based Award. All Awards shall be granted
by, confirmed by, and subject to the terms of, a written agreement executed by
the Company and the Participant.

 

2.3 “Award Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to an Award.

 

2.4 “Board” means the Board of Directors of the Company.

 

2.5 “Cause” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant’s insubordination, dishonesty, fraud, incompetence, moral
turpitude, willful misconduct, refusal to perform the Participant’s duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of the Participant’s duties for the Company or an
Affiliate, as determined by the Committee in its good faith discretion; or (b)
in the case where there is an employment agreement, consulting agreement, change
in control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award that defines
“cause” (or words of like import), “cause” as defined

 

 

--------------------------------------------------------------------------------

 

under such agreement; provided, however, that with regard to any agreement under
which the definition of “cause” only applies on occurrence of a change in
control, such definition of “cause” shall not apply until a change in control
actually takes place and then only with regard to a termination thereafter. With
respect to a Participant’s

Termination of Directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law.

 

2.6 “Change in Control” has the meaning set forth in Section 11.2.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision and
any treasury regulation promulgated thereunder.

 

2.8 “Committee” means any committee of the Board duly authorized by the Board to
administer the Plan. If no committee is duly authorized by the Board to
administer the Plan, the term “Committee” shall be deemed to refer to the Board
for all purposes under the Plan.

 

2.9 “Common Stock” means the common stock, $0.0001 par value per share, of the
Company.

 

 

 

law.



2.10 “Company” means Burlington Stores, Inc., a Delaware corporation, and its
successors by operation of

 

 

2.11 “Consultant” means any natural person who is an advisor or consultant to
the Company or its Affiliates.

 

2.12 “Disability” means Participant’s inability to perform the essential duties,
responsibilities and functions

of Participant’s position with the Company and its Subsidiaries for a continuous
period of 180 days as a result of any mental or physical disability or
incapacity, as determined under the definition of disability in the Company’s
long- term disability plan so as to qualify Participant for benefits under the
terms of that plan or as determined by an independent physician to the extent no
such plan is then in effect. Participant shall cooperate in all respects with
the Company if a question arises as to whether Participant has become disabled
(including, without limitation,

submitting to an examination by a medical doctor or other health care specialist
selected by the Company and authorizing such medical doctor or such other health
care specialist to discuss Participant’s condition with the Company).
Notwithstanding the foregoing, for Awards that are subject to Section 409A of
the Code, Disability shall mean that a Participant is disabled under Section
409A(a)(2)(C)(i) or (ii) of the Code.

 

2.13 “Effective Date” means the effective date of the Plan as defined in Article
XV.

 

2.14 “Eligible Employees” means each employee of the Company or an Affiliate.

 

2.15 “Eligible Individual” means an Eligible Employee, Non-Employee Director or
Consultant who is designated by the Committee in its discretion as eligible to
receive Awards subject to the conditions set forth herein.

 

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific

section of the Exchange Act or regulation thereunder shall include such section
or regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

2.17 “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the closing price
reported for the Common Stock on the applicable date: (a) as reported on the
principal national securities exchange in the United States on which it is then
traded or (b) if the Common Stock is not traded, listed or otherwise reported or
quoted, the Committee shall determine in good faith the Fair Market Value in
whatever manner it considers appropriate taking into account the requirements of
Section 409A of the Code. For purposes of the grant of any Award, the applicable
date shall be the trading day on which the Award is granted. For purposes of the
exercise of any Award, the applicable date shall be the date a notice of
exercise is received by the Committee or, if not a day on which the applicable
market is open, the next day that it is open.

 

2

 

--------------------------------------------------------------------------------

 

2.18 “Family Member” means “family member” as defined in Section A.1.(a)(5) of
the general instructions of Form S-8.

 

2.19 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parents (if any) under the
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.

 

2.20 “Limited Stock Appreciation Right” has the meaning set forth in Section
7.5.

 

2.21 “Minimum Vesting Requirement” has the meaning set forth in Section 3.2(d).

 

2.22 “Non-Employee Director” means a director or a member of the Board of the
Company or any Affiliate who is not an active employee of the Company or any
Affiliate.

 

2.23 “Non-Qualified Stock Option” means any Stock Option awarded under the Plan
that is not an Incentive

Stock Option.

 

2.24 “Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (x) the Fair Market
Value of a share of Common Stock on the date such right is exercised, and (y)
the aggregate exercise price of such right, otherwise than on surrender of a
Stock Option.

 

2.25 “Other Cash-Based Award” means an Award granted pursuant to Section 10.3 of
the Plan and payable in cash at such time or times and subject to such terms and
conditions as determined by the Committee in its sole discretion.

 

2.26 “Other Extraordinary Event” has the meaning set forth in Section 4.2(b).

 

2.27 “Other Stock-Based Award” means an Award under Article X of the Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Common Stock, including, without limitation, an Award valued by
reference to an Affiliate.

 

 

 

Code.



2.28 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the

 

 

2.29 “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.

 

2.30 “Performance Award” means an Award granted to a Participant pursuant to
Article IX hereof contingent upon achieving certain Performance Goals.

 

2.31 “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit

A hereto.

 

2.32 “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.

 

2.33 “Plan” means this Burlington Stores, Inc. 2013 Omnibus Incentive Plan, as
amended from time to time.

 

2.34 “Proceeding” has the meaning set forth in Section 14.8.

 

2.35 “Reference Stock Option” has the meaning set forth in Section 7.1.

 

2.36 “Restricted Stock” means an Award of shares of Common Stock under the Plan
that is subject to restrictions under Article VIII.

 

3

 

 

 

--------------------------------------------------------------------------------

 

2.37 “Restricted Stock Unit” means an Award of hypothetical units of Common
Stock under the Plan that is subject to restrictions under Article VIII, whereby
the Participant has the right to receive a payment in cash or in shares based on
the Fair Market Value of the number of hypothetical units of Common Stock
described in the Award.

 

2.38 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

 

2.39 “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

 

2.40 “Section 162(m) of the Code” means Section 162(m) of the Code and any
applicable treasury regulations thereunder.

 

2.41 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable treasury regulations and
other official guidance thereunder.

 

2.42 “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Reference to a specific section of the
Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

2.43 “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VII.

 

2.44 “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible

Individuals pursuant to Article VI.

 

2.45 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

2.46 “Tandem Stock Appreciation Right” shall mean the right to surrender to the
Company all (or a portion) of a Stock Option in exchange for an amount in cash
and/or stock equal to the difference between (i) the Fair Market Value on the
date such Stock Option (or such portion thereof) is surrendered, of the Common
Stock covered by such Stock Option (or such portion thereof), and (ii) the
aggregate exercise price of such Stock Option (or such portion thereof).

 

2.47 “Ten Percent Stockholder” means a person owning stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, its Subsidiaries or its Parent.

 

2.48 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of

Employment, as applicable.

 

2.49 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or

a Non-Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible Employee or a Non-Employee
Director. Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter, provided that any such change to the definition of the term
“Termination of Consultancy” does not subject the applicable Award to Section
409A of the Code.

 

2.50 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the

4

 

--------------------------------------------------------------------------------

 

termination of such Non-Employee Director’s directorship, such Non-Employee
Director’s ceasing to be a director of the Company shall not be treated as a
Termination of Directorship unless and until the Participant has a Termination
of Employment or Termination of Consultancy, as the case may be.

 

2.51 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of such Eligible Employee’s employment, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter, provided that any
such change to the definition of the term “Termination of Employment” does not
subject the applicable Award to Section 409A of the Code.

 

2.52 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in any entity), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and (b)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
encumber, charge, hypothecate or otherwise dispose of (including the issuance of
equity in any entity) whether for value or for no value and whether voluntarily
or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.

 

ARTICLE III ADMINISTRATION

 

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee. To the extent required by applicable law, rule or regulation, it is
intended that each member of the Committee may from time to time qualify as (a)
a “non-employee director” under Rule 16b-3, (b) an “outside director” under
Section 162(m) of the Code and (c) an “independent director” under the rules of
any national securities exchange or national securities association, as
applicable. If it is later determined that one or more members of the Committee
do not so qualify, actions taken by the Committee prior to such determination
shall be valid despite such failure to qualify.

 

3.2 Grants of Awards. The Committee shall have full authority to grant, pursuant
to the terms of the Plan, to Eligible Individuals: (i) Stock Options (provided
that an Incentive Stock Option may only be granted to an Eligible Employee),
(ii) Stock Appreciation Rights, (iii) Restricted Stock, (iv) Restricted Stock
Units, (v) Performance Awards; (vi) Other Stock-Based Awards; and (vii) Other
Cash-Based Awards. In particular, the Committee shall have the authority:

 

(a) to select the Eligible Individuals to whom Awards may from time to time be
granted hereunder;

 

(b) to determine whether and to what extent Awards, or any combination thereof,
are to be granted hereunder to one or more Eligible Individuals;

 

 

 

hereunder;



(c) to determine the number of shares of Common Stock to be covered by each
Award granted

 

 

(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion); provided, however, that the vesting schedule of an Award granted
hereunder (other than Awards involving an aggregate number of shares of Common
Stock equal to or less than 5% of the shares available for Awards under this
Plan) shall provide that no portion of such Award may become vested prior to the
first

anniversary of the date of grant of such Award (the “Minimum Vesting
Requirement”);

 

5

 

 

--------------------------------------------------------------------------------

 

(e) to determine the amount of cash to be covered by each Award granted
hereunder;

 

(f) to determine whether, to what extent and under what circumstances grants of
Awards under the Plan are to operate on a tandem basis and/or in conjunction
with or apart from other awards made by the Company outside of the Plan;

 

(g) to determine whether and under what circumstances a Stock Option may be
settled in cash and/or

Common Stock under Section 6.2(d);

(h) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option; (i) to determine whether to require a Participant,
as a condition of the granting of any Award, to not sell

or otherwise dispose of shares acquired pursuant to the exercise of an Award for
a period of time as determined by the Committee, in its sole discretion,
following the date of the acquisition or exercise of such Award; and

 

(j) to modify, extend or renew an Award, subject to Article XII and Section
6.2(l), provided, however, that such action does not subject the Award to
Section 409A of the Code without the consent of the Participant.

 

3.3 Guidelines. Subject to Article XII hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall,

from time to time, deem advisable; to construe and interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan.
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to effectuate the purpose and intent of
the Plan. The Committee may adopt special guidelines and provisions for persons
who are residing in or employed in, or subject to, the taxes of, any domestic or
foreign jurisdictions to comply with applicable tax and securities laws of such
domestic or foreign jurisdictions. Notwithstanding the foregoing, no action of
the Committee under this Section 3.3 shall impair the rights of any Participant,
or disqualify any Incentive Stock Option under Section 422 of the Code, without
the Participant’s consent. No term of the Plan relating to Incentive Stock
Options shall be interpreted, amended or altered, nor shall any discretion or
authority granted under the Plan be so exercised, so as to disqualify the Plan
under Section 422 of the Code. To the extent applicable, the Plan is intended to
comply

with the applicable requirements of Rule 16b-3, and with respect to Awards
intended to be “performance-based,” the applicable provisions of Section 162(m)
of the Code, and the Plan shall be limited, construed and interpreted in a
manner so as to comply therewith.

 

3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

 

3.5 Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chair and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including, without limitation, by telephone conference or by written
consent to the extent permitted by applicable law. A majority of the Committee
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. Any decision or determination

reduced to writing and signed by all of the Committee members in accordance with
the By-Laws of the Company, shall be fully effective as if it had been made by a
vote at a meeting duly called and held. The Committee shall keep minutes of its
meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.

 

 

6

 




 

--------------------------------------------------------------------------------

 

3.6 Delegation of Authority/Liability.

 

(a) The Committee may designate employees of the Company and professional
advisors to assist the

Committee in the administration of the Plan and (to the extent permitted by
applicable law and applicable stock exchange rules) may delegate authority to
one or more officers of the Company to grant Awards and/or execute agreements or
other documents on behalf of the Committee.

 

(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer of the Company or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

 

3.7 Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any Affiliate and member or former member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such officer’s, employee’s, member’s or
former member’s own fraud or bad faith. Such indemnification shall be in
addition to any right of indemnification the employees, officers, directors or
members or former officers, directors or members may have under applicable law
or under the Certificate of Incorporation or By-Laws of the Company or any
Affiliate. Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to such individual under the Plan.

 

 

ARTICLE IV SHARE LIMITATION

 

4.1 Shares. (a) The aggregate number of shares of Common Stock that may be
issued or used for reference purposes or with respect to which Awards may be
granted under the Plan shall not exceed 6.0 million shares (subject to any
increase or decrease pursuant to Section 4.2), which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company or both. The maximum number of shares of Common Stock with
respect to which Incentive Stock Options may be granted under the Plan shall be
4.0 million shares. Any shares of Common Stock granted in connection with Stock
Options and Stock Appreciation Rights shall be counted against the limits under
the Plan as one (1) share for every one (1) Stock Option or Stock Appreciation
Right awarded. Any shares of Common Stock granted in connection with Awards
other than Stock Options and

Stock Appreciation Rights shall be counted against the limit under the Plan as
two (2) shares of Common Stock for every one (1) share of Common Stock granted
in connection with such Award. If any Award granted under the Plan expires,
terminates, or is canceled for any reason without having been exercised in full,
or if any shares of Restricted Stock, Performance Awards, or Other Stock-Based
Awards denominated in shares of Common Stock awarded under the Plan are
forfeited for any reason, the portion of such Award that expires, terminates or
is cancelled or forfeited shall again be available for the purpose of Awards
under the Plan; provided that, any shares of Common Stock that again become
available for future grants pursuant to this Section 4.1 shall be added back as
one (1) share if such shares were subject to Options or Stock Appreciation
Rights and as two (2) shares if such shares were subject to other Awards.

 

7




 

--------------------------------------------------------------------------------

 

With respect to Stock Appreciation Rights settled in Common Stock, the number of
shares of Common Stock equal to the number of Stock Appreciation Rights
exercised by the Participant shall count against the aggregate and individual
share limitations set forth under Sections 4.1(a) and 4.1(b), respectively. If a
Tandem Stock Appreciation Right or a Limited Stock Appreciation Right is granted
in tandem with a Stock Option, such grant shall only apply once against the
maximum number of shares of Common Stock which may be issued under the Plan. Any
Award under the Plan settled in cash shall not be counted against the foregoing
maximum share limitations.

Notwithstanding anything to the contrary, any shares of Common Stock subject to
an Award under the Plan shall not again be made available for issuance or
delivery under the Plan if such shares are (a) tendered to the Company to pay
the exercise price of a share of Common Stock subject to a Stock Option, (b)
used to satisfy a tax withholding obligation under Section 14.4, or (c)
repurchased by the Company using the proceeds from the exercise of Stock
Options.

 

(b) Individual Limitations Applicable to Participants Other Than Non-Employee
Directors. To the extent required by Section 162(m) of the Code for Awards under
the Plan to qualify as “performance-based compensation,” the following
individual Participant limitations shall apply:

 

(i) The maximum number of shares of Common Stock subject to Performance Awards,
Stock Options and Stock Appreciation Rights which may be granted under the Plan
during any fiscal year of the Company to any Participant shall be 4.0 million
shares.

 

(ii) There are no annual individual share limitations applicable to Participants
(other than Non- Employee Directors) on Awards which are not Performance Awards,
Stock Options or Stock Appreciation Rights.

 

(iii) The maximum value of a cash payment made under a Performance Award which
may be granted under the Plan with respect to any fiscal year of the Company to
any Participant shall be $10.0 million.

 

(c) Individual Limitations Applicable to Non-Employee Directors. A Participant
who is a Non- Employee Director may not be granted in any fiscal year of the
Company Awards which, when combined with any cash amounts paid outside the Plan
to such Non-Employee Director in such fiscal year, in the aggregate relate to
more than $450,000 in aggregate value at the applicable grant date(s), based on
the accounting value as recognized by the Company, provided, however, that the
aggregate value for any Non-Employee Director serving as Chairman of the Board
of Directors may be up to 200% of such limitation.

 

4.2 Changes.

 

(a) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or (vi) any other corporate act or proceeding.

 

(b) Subject to the provisions of Section 11.1, if there shall occur any such
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 4.2 Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award granted under the Plan, and/or (iii) the purchase price thereof, shall be
appropriately adjusted. In addition, subject to Section 11.1, if there shall
occur any change in the capital structure or the business of the Company that is
not a Section 4.2 Event (an “Other Extraordinary Event”), including by reason of
any extraordinary dividend (whether cash or stock), any conversion, any
adjustment, any issuance of any class of securities convertible or exercisable
into, or exercisable for, any class of stock, or any sale or transfer of all or
substantially all of the Company’s assets or business, then the Committee, in
its sole discretion, may adjust

any Award and make such other adjustments to the Plan. Any adjustment pursuant
to this Section 4.2 shall be

8

 

--------------------------------------------------------------------------------

 

consistent with the applicable Section 4.2 Event or the applicable Other
Extraordinary Event, as the case may be, and in such manner as the Committee
may, in its sole discretion, deem appropriate and equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under the Plan. Any such

adjustment determined by the Committee shall be final, binding and conclusive on
the Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided

in this Section 4.2 or in the applicable Award Agreement, a Participant shall
have no rights by reason of any

Section 4.2 Event or any Other Extraordinary Event.

(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or 4.2(b) shall be aggregated until, and eliminated
at, the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of the Plan.

 

 

 

ARTICLE V ELIGIBILITY

 

5.1 General Eligibility. All current and prospective Eligible Individuals are
eligible to be granted Awards. Eligibility for the grant of Awards and actual
participation in the Plan shall be determined by the Committee in its sole
discretion.

 

5.2 Incentive Stock Options. Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under the Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in the Plan shall be
determined by the Committee in its sole discretion.

 

5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.

 

 

ARTICLE VI STOCK OPTIONS

 

6.1 Options. Stock Options may be granted alone or in addition to other Awards
granted under the Plan. Each Stock Option granted under the Plan shall be of one
of two types: (a) an Incentive Stock Option or (b) a Non- Qualified Stock
Option. To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
so qualify shall constitute a separate Non-Qualified Stock Option.

 

6.2 Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan
(including Section 3.2(d) thereof), as the Committee shall deem desirable:

 

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee at the time of grant, provided
that the per share exercise price of a Stock Option shall not be less than 100%
(or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.

 

(b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

 

9

 

 

--------------------------------------------------------------------------------

 

(c) Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of this Section 6.2 and subject to the Minimum Vesting
Requirement, Stock Options granted under the Plan shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee at the time of grant. If the Committee provides, in its
discretion, that any Stock Option is exercisable subject to certain limitations
(including, without limitation, that such Stock Option is exercisable only in
installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time after the time of grant in whole
or in part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such Stock Option may be
exercised), based on such factors, if any, as the Committee shall determine, in
its sole discretion.

 

(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 6.2(c), to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to

the Committee to deliver promptly to the Company an amount equal to the purchase
price; or (iii) on such other terms and conditions as may be acceptable to the
Committee (including, without limitation, having the Company withhold shares of
Common Stock issuable upon exercise of the Stock Option, or by payment in full
or in part in the

form of Common Stock owned by the Participant, based on the Fair Market Value of
the Common Stock on the payment date as determined by the Committee). No shares
of Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

 

(e) Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, the Committee may determine,
in its sole

discretion, at the time of grant or thereafter that a Non-Qualified Stock Option
that is otherwise not Transferable pursuant to this Section is Transferable to a
Family Member in whole or in part and in such circumstances, and

under such conditions, as specified by the Committee. A Non-Qualified Stock
Option that is Transferred to a Family

Member pursuant to the preceding sentence (i) may not be subsequently
Transferred other than by will or by the laws of descent and distribution and
(ii) remains subject to the terms of the Plan and the applicable Award
Agreement. Any shares of Common Stock acquired upon the exercise of a
Non-Qualified Stock Option by a

permissible transferee of a Non-Qualified Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Non-Qualified Stock
Option shall be subject to the terms of the Plan and the applicable Award

Agreement.

 

(f) Termination by Death or Disability. Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is by reason of death or Disability,
all Stock Options that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant (or in the case of the Participant’s death, by the legal
representative of the Participant’s estate) at any time within a period of one
(1) year from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options; provided, however, that, in
the event of a Participant’s Termination by reason of Disability, if the
Participant dies within such exercise period, all unexercised Stock Options held
by such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a period of one (1) year from the
date of such death, but in no event beyond the expiration of the stated term of
such Stock Options.

 

(g) Involuntary Termination Without Cause. Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is by involuntary termination by the
Company without Cause, all Stock Options that are held by such Participant that
are vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant at any time within a period of ninety (90) days
from the date of such Termination, but in no event beyond the expiration of the
stated term of such Stock Options.

 

10

 

 

--------------------------------------------------------------------------------

 

(h) Voluntary Resignation. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination is voluntary (other than a voluntary termination
described in Section 6.2(i)(y) hereof), all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
thirty (30) days from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options.

(i) Termination for Cause. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination (x) is for Cause or (y) is a voluntary Termination (as
provided in Section 6.2(h)) after the occurrence of an event that would be
grounds for a Termination for Cause, all Stock Options, whether vested or not
vested, that are held by such Participant shall thereupon

terminate and expire as of the date of such Termination.

 

(j) Unvested Stock Options. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, Stock
Options that are not vested as of the date of a Participant’s Termination for
any reason shall terminate and expire as of the date of such Termination.

 

(k) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
Parent at all times from the time an Incentive Stock Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option. Should any provision of the Plan not be necessary in
order for the Stock Options to qualify as Incentive Stock Options, or should any
additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the stockholders of the
Company.

 

(l) Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of the Plan, Stock Options shall
be evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may (i) modify, extend or renew outstanding Stock Options
granted under the Plan (provided that the rights of a Participant are not
reduced without such Participant’s consent and provided further that such action
does not subject the Stock Options to Section 409A of the Code without the

consent of the Participant), and (ii) accept the surrender of outstanding Stock
Options (to the extent not theretofore exercised) and authorize the granting of
new Stock Options in substitution therefor (to the extent not theretofore
exercised).

 

(m) Restrictions on Modification and Substitution of Stock Options.
Notwithstanding the foregoing, an outstanding Stock Option may not be modified
to reduce the exercise price thereof nor may a new Stock Option at a lower price
be substituted for a surrendered Stock Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the stockholders of the Company.

 

(n) Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to

Section 14.4. Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.

 

 

11

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE VII

STOCK APPRECIATION RIGHTS

 

7.1 Tandem Stock Appreciation Rights. Stock Appreciation Rights may be granted
in conjunction with all or part of any Stock Option (a “Reference Stock Option”)
granted under the Plan (“Tandem Stock Appreciation Rights”). In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Reference Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Reference Stock Option.

7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan (including Section
3.2(d) thereof), as shall be determined from time to time by the Committee, and
the following:

 

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right shall be determined by the Committee at the time
of grant, provided that the per share exercise price of a Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

 

(b) Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until, and then only to the extent that the exercise
or termination of the Reference Stock Option causes, the number of shares
covered by the Tandem Stock Appreciation Right to exceed the number of shares
remaining available and unexercised under the Reference Stock Option.

 

(c) Exercisability. Tandem Stock Appreciation Rights shall be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.2(c).

 

(d) Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent that the related Tandem Stock Appreciation Rights have
been exercised.

 

(e) Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement multiplied by the number of shares of Common Stock in respect
of which the Tandem Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.

 

(f) Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of the Plan on the
number of shares of Common Stock to be issued under the Plan.

 

(g) Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable
only when and to the extent that the underlying Stock Option would be
Transferable under Section 6.2(e) of the Plan.

 

7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Stock Options granted under the
Plan.

 

 

 

12

 

 

--------------------------------------------------------------------------------

 

7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan (including Section
3.2(d) thereof), as shall be determined from time to time by the Committee, and
the following:

 

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

 

(b) Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by
the Committee, but shall not be greater than 10 years after the date the right
is granted.

(c) Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of

this Section 7.4 and subject to the Minimum Vesting Requirement, Non-Tandem
Stock Appreciation Rights granted under the Plan shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee at the time of grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time after grant in whole or in part (including, without
limitation, waiver of the installment exercise provisions or acceleration of the
time at which such right may be exercised), based on such factors, if any, as
the Committee shall determine, in its sole discretion.

 

(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 7.4(c), Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award Agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.

 

(e) Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion) equal in value to the excess of the Fair Market Value of
one share of Common Stock on the date that the right is exercised over the Fair
Market Value of one share of Common Stock on the date that the right was awarded
to the Participant.

 

(f) Termination. Unless otherwise determined by the Committee at grant or, if no
rights of the

Participant are reduced, thereafter, subject to the provisions of the applicable
Award Agreement and the Plan, upon a Participant’s Termination for any reason,
Non-Tandem Stock Appreciation Rights will remain exercisable following a
Participant’s Termination on the same basis as Stock Options would be
exercisable following a Participant’s Termination in accordance with the
provisions of Sections 6.2(f) through 6.2(j).

 

(g) Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all such rights shall be exercisable, during the Participant’s
lifetime, only by the Participant.

 

7.5 Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Tandem and Non- Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter. Upon the exercise of
Limited Stock Appreciation Rights, except as otherwise provided in an Award
Agreement, the Participant shall receive in cash and/or Common Stock, as
determined by the Committee, an amount equal to the amount (i) set forth in
Section 7.2(e) with respect to Tandem Stock Appreciation Rights, or (ii) set
forth in

Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights.

 

 

 

 

13

 

 

--------------------------------------------------------------------------------

 

7.6 Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Stock Appreciation
Right on a cashless basis on the last day of the term of such Stock Appreciation
Right if the Participant has failed to exercise the Stock Appreciation Right as
of such date, with respect to which the Fair Market Value of the shares of
Common Stock underlying the Stock Appreciation Right exceeds the exercise price
of such Stock Appreciation Right on the date of expiration of such Stock
Appreciation Right, subject to Section 14.4. Stock Appreciation Rights may
contain such other provisions, which shall not be inconsistent with any of the
terms of the Plan, as the Committee shall deem appropriate.

 

 

ARTICLE VIII

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1 Awards of Restricted Stock. Awards of Restricted Stock and Restricted Stock
Units may be issued either alone or in addition to other Awards granted under
the Plan. The Committee shall determine the Eligible Individuals, to whom, and
the time or times at which, grants of Restricted Stock and Restricted Stock
Units shall be made, the number of shares or units (as applicable) to be
awarded, the price (if any) to be paid by the Participant (which may

be zero to the extent permitted by applicable law, and, to the extent not so
permitted, such purchase price may not be less than par value), the time or
times within which such Awards may be subject to forfeiture, the vesting
schedule (subject to the Minimum Vesting Requirement) and rights to acceleration
thereof, and all other terms and conditions of the Awards.

 

8.2 Awards and Certificates. Eligible Individuals selected to receive an Award
of Restricted Stock or Restricted Stock Units shall not have any right with
respect to such Award, unless and until such Participant has delivered a fully
executed copy of the agreement evidencing the Award to the Company, to the
extent required by the Committee, and has otherwise complied with the applicable
terms and conditions of such Award. Further, an Award of Restricted Stock shall
be subject to the following conditions:

 

(a) Acceptance. Awards of Restricted Stock must be accepted within a period of
60 days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.

 

(b) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Burlington Stores, Inc.
(the “Company”) 2013 Omnibus Incentive Plan (the “Plan”) and an Agreement
entered into between the registered owner and the Company dated. Copies of such
Plan and Agreement are on file at the principal office of the Company.”

 

(c) Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power or other instruments
of assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate by the Company, which
would permit transfer to the Company of all or a portion of the shares subject
to the Restricted Stock Award in the event that such Award is forfeited in whole
or part.

 

 

 

14

 

 

 

--------------------------------------------------------------------------------

 

8.3 Restrictions and Conditions. Awards of Restricted Stock and Restricted Stock
Units awarded pursuant to the Plan shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan (including Section
3.2(d) thereof), as shall be determined from time to time by the Committee, and
the following:

 

(a) Vesting Period. The Participant shall not be permitted to Transfer shares of
Restricted Stock, or be entitled to obtain shares of Common Stock or cash
subject to an Award of Restricted Stock Units, during the vesting period or
periods set by the Committee, subject to the Minimum Vesting Requirement,
commencing on the date of such Award, as set forth in the applicable Award
Agreement. Such agreement shall set forth a vesting schedule and any event that
would accelerate vesting of the Award. Within these limits, based on service
and/or such other

factors or criteria as the Committee may determine in its sole discretion, the
Committee may condition the grant or provide for the vesting of the Award in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Award and/or waive the deferral limitations for all or any part of
any Award.

 

(b) Rights as a Stockholder.

 

(i) Except as provided in Section 8.3(a) and this Section 8.3(b) or as otherwise
determined by the Committee in an Award Agreement, the Participant shall have,
with respect to the shares of Restricted Stock, all of the rights of a holder of
shares of Common Stock of the Company, including, without limitation, the right
to vote such shares and the right to receive dividends, provided that the Plan
does not authorize the current payment of dividends in any form with respect to
unvested Awards. Any cash dividends and stock dividends with respect to the
Restricted Stock shall be withheld by the Company for the Participant's account,
and interest may be credited on the amount of the cash dividends withheld at a
rate and subject to such terms as determined by the Committee. The

cash dividends or stock dividends so withheld by the Committee and attributable
to any particular share of Restricted Stock (and earnings thereon, if
applicable) shall be distributed to the Participant in cash or, at the
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends, if applicable, upon the lapse of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends.

 

(ii) Except as otherwise determined by the Committee in an Award Agreement, an
Award of Restricted Stock Units shall not provide the Participant with any
rights of a holder of shares of Common Stock of the Company unless and until the
shares of Common Stock underlying the Award are issued to the Participant. At
the discretion of the Committee, each Restricted Stock Unit may be credited with
cash and stock dividends paid by the Company in respect of one share of Common
Stock ("Dividend Equivalents"), provided that the Plan does not authorize the
current payment of Dividend Equivalents in any form with respect to unvested
Awards. Dividend Equivalents will be deemed re-invested in additional Restricted
Stock Units, subject to the same terms and conditions of the underlying
Restricted Stock Unit, based on the Fair Market Value of a share of Common Stock
on the applicable dividend payment date and rounded down to the nearest whole
share. For the avoidance of doubt, if such Restricted Stock Unit is forfeited,
the Participant shall have no right to such Dividend Equivalents.

 

(c) Termination. Unless otherwise determined by the Committee at grant or, if no
rights of the

Participant are reduced, thereafter, subject to the applicable provisions of the
Award Agreement and the Plan, upon a Participant’s Termination for any reason,
all unvested shares of Restricted Stock and Restricted Stock Units will be
forfeited in accordance with the terms and conditions established by the
Committee at grant or thereafter.

 

(d) Lapse of Restrictions. If and when a share of Restricted Stock becomes
vested, the certificate for such share shall be delivered to the Participant.
All legends shall be removed from said certificate at the time of delivery to
the Participant, except as otherwise required by applicable law or other
limitations imposed by the Committee.

 

 

 

 

 

 

 

 

15

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE IX PERFORMANCE AWARDS

 

9.1 Performance Awards. The Committee may grant a Performance Award to a
Participant payable upon the attainment of specific Performance Goal(s). The
Committee may grant Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, as well as
Performance Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. If the Performance Award is
payable in shares of Restricted Stock, such shares shall be transferable to the
Participant only upon attainment of the relevant Performance Goal(s) in
accordance with this Article IX. If the Performance Award

is payable in cash, it may be paid upon the attainment of the relevant
Performance Goal(s) either in cash or in shares of Common Stock (based on the
then current Fair Market Value of such shares), as determined by the Committee,
in its sole and absolute discretion. Subject to the Minimum Vesting Requirement,
each Performance Award shall be evidenced by an Award Agreement in such form
that is not inconsistent with the Plan and that the Committee may from time to
time approve. With respect to Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall condition the right to payment of any Performance Award upon the
attainment of objective Performance Goal(s) established pursuant to Section
9.2(c).

 

9.2 Terms and Conditions. Performance Awards awarded pursuant to this Article IX
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan (including Section 3.2(d) thereof), as shall be
determined from time to time by the Committee, and the following:

 

(a) Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.

(b) Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.

 

(c) Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goal(s) for the earning of Performance Awards based on
a Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goal(s) are substantially uncertain. Such Performance Goal(s)
may incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent that
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect, with respect to Performance Awards that are intended
to qualify as “performance-based compensation” under Section 162(m) of the Code.

 

(d) Dividends and Dividend Equivalents. Unless otherwise determined by the
Committee at the time of grant, amounts equal to dividends and Dividend
Equivalents, as applicable, declared during the Performance Period with respect
to the number of shares of Common Stock covered by a Performance Award will not
be paid to the Participant. For the avoidance of doubt, the Plan does not
authorize the current payment of dividends or Dividend Equivalents in any form
with respect to unvested Awards.

 

(e) Payment. Following the Committee’s determination in accordance with Section
9.2(a), and subject to the applicable provisions of the Award Agreement and the
Plan, the Company shall settle Performance Awards, in such form (including,
without limitation, in shares of Common Stock or in cash) as determined by the
Committee, in an amount equal to such Participant’s earned Performance Awards.
Notwithstanding the foregoing, subject to the applicable provisions of the Award
Agreement and the Plan, the Committee may, in its sole discretion, award an
amount less than the earned Performance Awards and/or subject the payment of all
or part of any Performance

Award to additional vesting, forfeiture and deferral conditions as it deems
appropriate.

 

 

16

 

 

--------------------------------------------------------------------------------

 

(f) Termination. Subject to the applicable provisions of the Award Agreement and
the Plan, upon a Participant’s Termination for any reason during the Performance
Period for a given Performance Award, the Performance Award in question will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant.

 

(g) Accelerated Vesting. Based on service, performance and/or such other factors
or criteria, if any, as the Committee may determine, the Committee may
accelerate the vesting of all or any part of any Performance Award after the
grant date.

 

 

ARTICLE X

OTHER STOCK-BASED AND CASH-BASED AWARDS

 

10.1 Other Stock-Based Awards. The Committee is authorized to grant to Eligible
Individuals Other Stock- Based Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to shares of Common
Stock, including but not limited to, shares of Common Stock awarded purely as a
bonus and not subject to restrictions or conditions, shares of Common Stock in
payment of the amounts due under an incentive or performance plan sponsored or
maintained by the Company or an Affiliate, and Awards valued by reference to
book value of shares of Common Stock. Other Stock-Based Awards may be granted
either alone or in addition to or in tandem with other Awards granted under the
Plan.

 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to such terms and conditions, not inconsistent with
the provisions of the Plan (including Section 3.2(d) thereof), as shall be
determined from time to time by the Committee, and the following:

 

(a) Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, shares of Common Stock subject to Awards made under this
Article X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.

 

(b) Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award Agreement and the Plan, the
recipient of an Award under this Article X shall not be entitled to receive,
currently or on a deferred basis, dividends or Dividend Equivalents in respect
of the number of shares of Common Stock covered by the Award. To the extent
provided by the Committee, any such dividend or Dividend Equivalent, as
applicable, with respect to the Award shall be withheld by the Company for the
Participant's account, and interest may be credited on the amount of the cash
dividends or Dividend Equivalents withheld at a rate and subject to such terms
as determined by the Committee. The dividends or Dividend Equivalents so
withheld by the Committee and attributable to any particular share under the
Award (and earnings thereon, if applicable) shall be distributed to the
Participant in cash or, at the discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal to the amount of such dividends or
Dividend Equivalents, as applicable, upon the lapse of restrictions on the Award
and, if such Award is forfeited, the Participant shall have no right to such
dividends or Dividend Equivalents. For the avoidance of doubt, the Plan does not
authorize the current payment of dividends or Dividend Equivalents in any form
with respect to unvested Awards.

 

(c) Vesting. Any Award under this Article X and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Co mmittee, in its sole discretion and subject
to the Minimum Vesting Requirement.

 

(d) Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration. Common Stock purchased pursuant to a purchase
right awarded under this Article X shall be priced, as determined by the
Committee in its sole discretion.

 

17

 

--------------------------------------------------------------------------------

 

 

10.3 Other Cash-Based Awards. The Committee may from time to time grant Other
Cash-Based Awards to Eligible Individuals in such amounts, on such terms and
conditions not inconsistent with the provisions of the Plan (including Section
3.2(d) thereof), and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law, as it shall
determine in its sole discretion. Other Cash-Based Awards may be granted subject
to the satisfaction of vesting conditions or may be awarded purely as a bonus
and

not subject to restrictions or conditions, and if subject to vesting conditions
and the Minimum Vesting Requirement, the Committee may accelerate the vesting of
such Awards at any time in its sole discretion. The grant of an Other Cash-Based
Award shall not require a segregation of any of the Company’s assets for
satisfaction of the Company’s payment obligation thereunder.

 

 

ARTICLE XI

CHANGE IN CONTROL PROVISIONS

 

11.1 Benefits. In the event of a Change in Control of the Company (as defined
below), and except as otherwise provided by the Committee in an Award Agreement,
a Participant’s unvested Award shall not vest automatically and a Participant’s
Award shall be treated in accordance with one or more of the following methods
as determined by the Committee:

 

(a) Awards, whether or not then vested, shall be continued, assumed, or have new
rights substituted therefor, as determined by the Committee in a manner
consistent with the requirements of Section 409A of the Code, and restrictions
to which Awards granted prior to the Change in Control are subject shall not
lapse upon a Change in Control and the Award shall, where appropriate in the
sole discretion of the Committee, receive the same distribution as other Common
Stock on such terms as determined by the Committee; provided that the Committee
may decide to grant additional Awards in lieu of any cash distribution.
Notwithstanding anything to the contrary herein, for purposes of Incentive Stock
Options, any assumed or substituted Stock Option shall comply with the
requirements of Treasury Regulation Section 1.424-1 (and any amendment thereto).

 

(b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
(if any) of the Fair Market Value of the shares of Common Stock covered by such
Awards, over the aggregate exercise price of such Awards; provided that in the
event that such exercise price does not exceed Fair Market Value, the Awards may
be cancelled for no consideration.

 

(c) The Committee may, in its sole discretion, terminate any outstanding and
unexercised Award that provides for a Participant elected exercise, effective as
of the date of the Change in Control, by delivering notice of termination to
each Participant at least twenty (20) days prior to the date of consummation of
the Change in Control, in which case during the period from the date on which
such notice of termination is delivered to the consummation of the Change in
Control, each such Participant shall have the right to exercise in full all of
such Participant’s Awards that are then vested and outstanding, but any such
exercise shall be contingent on the occurrence of the Change in Control, and,
provided that, if the Change in Control does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void.

 

(d) Notwithstanding any other provision herein to the contrary, the Committee
may, in its sole discretion, provide for accelerated vesting or lapse of
restrictions, of an Award at any time.

 

11.2 Change in Control. Unless otherwise determined by the Committee in the
applicable Award Agreement or other written agreement with a Participant
approved by the Committee, a “Change in Control” shall be deemed to occur upon
the occurrence of any of the following events:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any Affiliate of
them, or any company owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of Common Stock
of the Company), becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing

40% or more of the combined voting power of the Company’s then outstanding
securities;

 

18

 

--------------------------------------------------------------------------------

 

 

(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (a), (c), or (d) of this Section
11.2 or a director whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such term is used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or

threatened solicitation of proxies or consents by or on behalf of a person other
than the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the

Board;

 

(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in Section 11.2(a)) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities shall not constitute a Change
in Control of the Company; or

 

(d) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly,

50% or more of the combined voting power of the outstanding voting securities of
the Company at the time of the sale.

Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

 

 

ARTICLE XII

TERMINATION OR AMENDMENT OF PLAN

 

12.1 Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of the Plan or an Award Agreement (including any
amendment deemed necessary to ensure that the Company may comply with any
regulatory requirement referred to in Article XIV or Section 409A of the Code),
or suspend or terminate it entirely, retroactively or otherwise; provided that
the Plan may not be amended or altered so as to disqualify the Plan under
Section 422 of the Code. The Committee may amend the terms of any outstanding
Award, prospectively or retroactively, including without limitation, to modify,
renew, extend the term of, and provide for payment of dividends and Dividend
Equivalents with respect to such Award, subject to Sections 8.3(b)(i),
8.3(b)(ii) and 10.2(b). For the avoidance of doubt, the Plan does not authorize
the current payment of dividends or Dividend Equivalents in any form with
respect to unvested Awards. Notwithstanding the foregoing, unless otherwise
required to comply with applicable law (including Section 409A of the Code) or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to any amendment, suspension or termination, may not be impaired,
and no such amendment, suspension or termination may subject the Award to
Section 409A of the Code or disqualify any Incentive Stock Option under such
Section 422, without the consent of the Participant. In addition, without the
approval of the holders of the Company’s Common Stock entitled to vote in
accordance with applicable law, no amendment may be made that would (i) increase
the aggregate number of shares of Common Stock that may be issued under the Plan
(except by operation of Section 4.2); (ii) increase the maximum individual
Participant limitations for a fiscal year under Section 4.1(b) (except by
operation of Section 4.2); (iii) change the classification

of individuals eligible to receive Awards under the Plan; (iv) decrease the
minimum exercise price of any Stock

 

19

 

--------------------------------------------------------------------------------

 

Option or Stock Appreciation Right; (v) extend the maximum Stock Option term
under Section 6.2(b); (vi) alter the Performance Goals established for purposes
of Awards intended to be “performance-based compensation” under Section 162(m)
of the Code, as set forth in Exhibit A hereto; (vii) permit the award any Stock
Option or Stock Appreciation Right in replacement of a canceled Stock Option or
Stock Appreciation Right with a higher exercise price than the replacement
award, or otherwise permit the cancellation of a Stock Option or Stock
Appreciation Right with an exercise price higher than Fair Market Value in
exchange for another Award or for cash; (viii) require

stockholder approval in order for the Plan to continue to comply with the
applicable provisions of Section 162(m) of the Code or, to the extent applicable
to Incentive Stock Options, Section 422 of the Code; or (ix) require stockholder
approval under Financial Industry Regulatory Authority (FINRA) rules and
regulations or the rules of any exchange or system on which the Company’s
securities are listed or traded at the request of the Company.

 

 

ARTICLE XIII UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.

 

ARTICLE XIV GENERAL PROVISIONS

 

14.1 Legend. The Committee may require each person receiving shares of Common
Stock pursuant to an Award under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the shares without a view
to distribution thereof. In addition to any legend required by the Plan, the
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on Transfer. All certificates for shares
of Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or any
national securities exchange system upon whose system the Common Stock is then
quoted, any applicable federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put

on any such certificates to make appropriate reference to such restrictions.

 

14.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

14.3 No Right to Employment/Directorship/Consultancy. Neither the Plan nor the
grant of any Award hereunder shall give any Participant or other employee,
Consultant or Non-Employee Director any right with respect to continuance of
employment, consultancy or directorship by the Company or any Affiliate, nor
shall there be a limitation in any way on the right of the Company or any
Affiliate by which an employee is employed or a Consultant or Non-Employee
Director is retained to terminate such employment, consultancy or directorship
at any time.

 

14.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes up
to the maximum statutory tax rates in the applicable jurisdictions. Upon the
vesting of any Award that is taxable upon vesting, or upon making an election
under Section 83(b) of the Code, a Participant shall pay all required
withholding to the Company. Any withholding obligation under this Section 14.4
with regard to any Participant may be satisfied, subject to the consent of the
Committee, by reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned. Any fraction
of a share of Common Stock required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.

 

20

 

 

--------------------------------------------------------------------------------

 

14.5 No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

 

14.6 Listing and Other Conditions.

 

(a) Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Award with
respect to such shares shall be suspended until such listing has been effected.

 

(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise, with respect to shares of Common Stock or
Awards, and the right to exercise any Award shall be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.

 

(c) Upon termination of any period of suspension under this Section 14.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

(d) A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.7 Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

 

14.8 Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan or any

Award Agreement, or any judgment entered by any court of competent jurisdiction
in respect of any thereof, shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, the Company and
each Participant shall irrevocably and unconditionally (a) submit in

any proceeding relating to the Plan or any Award Agreement, or for the
recognition and enforcement of any judgment in respect thereof (a “Proceeding”),
to the exclusive jurisdiction of the courts of the State of Delaware, the court
of the United States of America for the District of Delaware, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agree that
all claims in respect of any such Proceeding shall be heard and determined in
such Delaware State court or, to the extent permitted by law, in such federal
court, (b) consent that any such Proceeding may and shall be brought in such
courts and waives any objection that the Company and each Participant may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that

such Proceeding was brought in an inconvenient court and agree not to plead or
claim the same, (c) waive all right to trial by jury in any Proceeding (whether
based on contract, tort or otherwise) arising out of or relating to the Plan or
any Award Agreement, (d) agree that service of process in any such Proceeding
may be effected by mailing a copy

of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party, in the case of a Participant, at
the Participant’s address shown in the books and records of the Company or, in
the case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing

in the Plan shall affect the right to effect service of process in any other
manner permitted by the laws of the State of

Delaware.

 

 

 

21

 

--------------------------------------------------------------------------------

 

14.9 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

 

14.10 Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

 

14.11 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to Awards
hereunder.

 

14.12 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each

Participant, and such Awards to individual Participants need not be the same in
subsequent years.

 

14.13 Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

 

14.14 Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.

14.15 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of such employee’s separation from service (other than a payment that is
not subject to Section 409A of the Code) shall be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period.

 

14.16 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

 

14.17 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

 

22

 

 

--------------------------------------------------------------------------------

 

14.18 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

 

14.19 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

 

14.20 Company Recoupment of Awards. A Participant’s rights with respect to any
Award hereunder shall in all events be subject to (i) any right that the Company
may have under any Company recoupment policy or other agreement or arrangement
with a Participant, or (ii) any right or obligation that the Company may have
regarding

the clawback of “incentive-based compensation” under Section 10D of the Exchange
Act and any applicable rules and regulations promulgated thereunder from time to
time by the U.S. Securities and Exchange Commission.

 

 

ARTICLE XV EFFECTIVE DATE OF PLAN

 

The Plan originally became effective on September 30, 2013. This amendment and
restatement to the Plan is effective May 17, 2017, which is the date the
stockholders of the Company approved the amendment and restatement of the Plan
in accordance with the requirements of the laws of the State of Delaware.

 

 

ARTICLE XVI TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based compensation”
under Section 162(m) of the Code shall be granted on or after the fifth
anniversary of the stockholder approval of the Plan unless the Performance Goals
are re-approved (or other designated Performance Goals are approved) by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders approve the Performance
Goals.

 

 

ARTICLE XVII NAME OF PLAN

 

The Plan shall be known as the “Burlington Stores, Inc. 2013 Omnibus Incentive
Plan.”

 

 

 

 

 

 

 

 

 

 

23

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A PERFORMANCE GOALS

To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals:

 

 

 

•earnings per share;

 

•operating income;

 

•pre-tax income or earnings;

 

•gross income;

 

•net income (before or after taxes);

 

•adjusted net income per share;

 

•cash flow;

 

•free cash flow;

 

•gross profit;

 

•gross profit return on investment;

 

•gross margin return on investment;

 

•gross margin or gross margin ratio;

 

•operating margin;

 

•working capital;

 

•earnings before interest and taxes;

 

•earnings before interest, tax, depreciation and amortization;

 

•return on equity;

 

•return on assets;

 

•return on capital;

 

•return on invested capital;

 

•net revenues;

 

•gross revenues;

 

•revenue growth;

 

•annual recurring revenues;

 

•recurring revenues;

 

•license revenues;

 

•sales or net sales;

 

•sales or market share;

 

 

--------------------------------------------------------------------------------

 

•comparable store sales;

 

•total shareholder return;

 

•economic value added;

 

•inventory turns;

 

 

•

specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion;

 

 

•the fair market value of a share of Common Stock;

 

•the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends; or

 

•reduction in operating expenses.

 

With respect to Awards that are intended to qualify as “performance-based
compensation” under

Section 162(m) of the Code, to the extent permitted under Section 162(m) of the
Code, the Committee may, in its sole discretion, also exclude, or adjust to
reflect, the impact of an event or occurrence that the Committee determines
should be appropriately excluded or adjusted, including:

 

(a) restructurings, discontinued operations, extraordinary items or events, and
other unusual or non- recurring charges as described in Accounting Standards
Codification 225-20, “Extraordinary and Unusual Items,” and/or management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year;

 

(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or

(c) a change in tax law or accounting standards required by generally accepted
accounting principles. Performance goals may also be based upon individual
participant performance goals, as determined by the

Committee, in its sole discretion. In addition, Awards that are not intended to
qualify as “performance-based

compensation” under Section 162(m) of the Code may be based on the performance
goals set forth herein or on such other performance goals as determined by the
Committee in its sole discretion.

 

In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations. With respect to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under

Section 162(m) of the Code (including, without limitation, compliance with any
requirements for stockholder approval), the Committee may also:

 

(a) designate additional business criteria on which the performance goals may be
based; or

 

(b) adjust, modify or amend the aforementioned business criteria.

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 